Opinion issued May 15, 2008                                             














In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00237-CR
____________

TORIANO DARELL JENNINGS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 56th Judicial District Court 
Galveston County, Texas
Trial Court Cause No. 05CR2902



 
MEMORANDUM  OPINION
          Appellant, Toriano Darrell Jennings, pleaded guilty to the offense of murder,
and signed under oath a written waiver of constitutional rights, agreement to stipulate
to evidence, judicial confession, and an election for the jury to assess punishment.
The document was also signed by appellant’s counsel, the prosecutor and the trial
court. 
          A jury was selected and evidence presented on punishment, the jury assessed
appellant’s punishment at confinement for 99 years.  After the trial court sentenced
appellant, appellant gave written notice of appeal.  The trial court’s certification of
appellant’s right of appeal states that appellant has the right of appeal.  
          Appellant’s counsel on appeal has filed a brief stating that the record presents
no reversible error, that the appeal is without merit and is frivolous, and that the
appeal must be dismissed or affirmed.  See Anders v. California,386 U.S. 738, 744,
87 S. Ct. 1396, 1400 (1967).  The brief meets the requirements of Anders by
presenting a professional evaluation of the record and detailing why there are no
arguable grounds for reversal.  Id. at 744, 87 S. Ct. at 1400; see also High v. State, 573
S.W.2d 807, 810 (Tex. Crim. App. 1978). 
          Counsel represents that she has served a copy of the brief on appellant. 
Counsel also advised appellant of his right to examine the appellate record and file
a pro se brief.  See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991). 
More than 30 days have passed, and appellant has not filed a pro se brief.  Having
reviewed the record and counsel’s brief, we agree that the appeal is frivolous and
without merit and that there is no reversible error.  See Bledsoe v. State, 178 S.W.3d
824, 826-27(Tex. Crim. App. 2005).  
          We affirm the judgment of the trial court
 
PER CURIAM
Panel consists of Justices Taft, Keyes, and Alcala.
Do not publish.  Tex. R. App. P. 47.2(b).